Citation Nr: 1129304	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right shoulder.

2.  Entitlement to service connection for tendonitis of the left shoulder.

3.  Entitlement to service connection for tendonitis with epicondylitis of the right elbow.

4.  Entitlement to service connection for tendonitis with epicondylitis of the left elbow.

5.  Entitlement to service connection for tendonitis of the right wrist.

6.  Entitlement to service connection for tendonitis of the left wrist.

7.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

8.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

9.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1984 and from December 2003 to February 2005.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA Regional Office (RO)) in Jackson, Mississippi.  In the October 2005 rating decision, the RO denied service connection for tendonitis of the right and left shoulder, elbows, and wrists; and granted service connection for bilateral plantar fasciitis, assigning a zero percent, effective February 9, 2005.  In the July 2006 rating decision, the RO granted service connection for bilateral pes planus, assigning a zero percent evaluation from May 4, 2006; and denied entitlement to a 10 percent evaluation for multiple, noncompensable service connected disabilities.  

In March 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO and in July 2008 the Board remanded this case for further development.

In a January 2010 rating decision, the RO increased the evaluation for bilateral pes planus from zero to 10 percent, effective May 4, 2006, the date of the original claim.  

In January 2011, the Board received additional evidence from the Veteran along with a waiver of initial RO consideration.

The service connection claims for bilateral shoulder, elbow, and wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board further notes that during the Board hearing at the Jackson, Mississippi, RO, the Veteran testified that due to having to deal with pain, his mental attitude was not right, making him irritable mostly all the time, every day.  He stated that he had not sought treatment for any psychological symptoms stemming from the pain and he did not know he had to seek psychological help for it.  See March 2008 Board hearing transcript, pp. 9, 13.  This informal claim for service connection for a psychiatric disorder is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his bilateral pes planus more closely approximates a pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.

2.  The manifestations of the Veteran's bilateral pes planus and bilateral plantar fasciitis are the same.  

3.  Because a compensable evaluation has been in effect since May 4, 2006, as a matter of law, a 10 percent evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is precluded.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5276 (2010).

2.   An initial compensable evaluation for bilateral plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5276, 5299-5279 (2010).

3.  The criteria for a compensable evaluation based on multiple non-compensable service connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the assigned ratings following the grants of service connection for his bilateral pes planus and bilateral plantar fasciitis.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  Nevertheless, the Board notes that the Veteran has been provided with VCAA notice in December 2005, June 2006, September 2006, December 2007, and August 2008.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, evidence from the National Guard and Office of State Surgeon (Mississippi), and the Veteran's contentions.  The Veteran has undergone VA examinations in conjunction with his claims, and testified at a personal hearing.  

In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claims decided herein. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ essentially noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Background

Service records show treatment for plantar fasciitis for which he was required to wear orthotics.  On separation examination report dated in January 2005, plantar fasciitis and mild pes planus were noted.

In October 2006, the Veteran had a VA feet examination.  There was hallux valgus of 46 degrees on the right, and 36 degrees on the left.  Inspection of the feet was considered normal with no calluses seen on the plantar surfaces.  Palpation and pressure on the feet revealed subjective tenderness at all points except for the mid dorsum of the feet.  The toes were nontender.  There was evidence of severe hallux valgus, bilaterally.  Movement of the great toe caused pain, and pes planus was present.  An arch in the feet was seen when the Veteran was seated.  The Achilles tendons appeared normal.  Insertion was normal and there was no angulation or deformity.  

According to a November 2006 VA orthopedic clinic note, examination of the Veteran's feet revealed severe hallux valgus and flexible flatfoot deformity.  His hallux valgus was starting to cause some second "MTP" instability.  The physician noted that the Veteran's flatfoot deformity was associated with hind foot valgus.  Pain and painful range of motion were present in the ankles and subtalar joints.  The Veteran was able to perform straight leg raises, but did not fully correct his hindfoot valgus and had some pain and difficulty.

According to a December 2006 VA orthopedic consultation note, the Veteran had bilateral flexible flatfoot deformity.  He was able to perform straight standing heel rise bilaterally on single legs.  He had passively correctable flat foot deformities, bilaterally.  He also had tight Achilles tendons, bilaterally.  The physician noted that the hallux valgus is severe, bilaterally.  He had minimal pain and symptoms from his bunions.  He had more significant pain over the posterior tibial tendon region on the left compared to the right.  X-rays of the feet showed severe hallux valgus deformities bilaterally on the AP of his feet.  While unable to measure an angle, it appeared to be a hallux valgus angle of greater than 45 degrees bilaterally.  On the lateral x-rays of the left foot, early subtalar joint arthritis was seen.  The physician indicated that the Veteran is a candidate for surgery and should symptoms worsen, further discussion about surgery would be discussed. 

According to a January 2007 VA podiatry clinic note, the Veteran reported that his bunions hurt a lot.  An addendum indicates that horseshoe treatment was applied to areas on the plantar surface of both feet, and blisters on the right foot were treated.

On February 2007 VA orthopedic examination, there was evidence of marked hallux valgus, bilaterally, splayfoot, and posterior tibial tendon insufficiency.  There was also rigidity of the subtalar joint.  CT scan and x-rays of both feet showed evidence of degenerative changes involving the ankle joints bilaterally, the subtalar joints bilaterally, metatarsus primus varus, oblique first metatarsocuneiform articulation, hallux valgus, and marked flattening of the medial longitudinal arch.  Diagnoses were posterior tibial tendon insufficiency, metatarsus primus varus, hallux valgus, and degenerative arthritis of the feet.  The physician noted that the Veteran was considering surgical intervention in the future.  He wore orthotics.

According to a VA miscellaneous note dated in January 2008, the Veteran's problems included significant deformities of both feet with heel valgus with posterior tibial insufficiency; loss of longitudinal arch and severe bunion deformity with hallux angle at approximately 45 degrees and spread first IM angle.  It was noted that the Veteran's plantar fasciitis was active.  

According to a VA orthopedics clinic record dated in January 2008, it was noted that the Veteran had orthotics that were somewhat helpful but not controlling his problem.  The Veteran reported that he felt that his symptoms were causing enough trouble and he would like to have surgery, as recommended previously.  Impression was subluxation of the subtalar joint.  It was recommended that the surgery would be a calcaneal osteotomy, lengthening of the Achilles tendon and reconstruction of the posterior tibial tendon. 

According to a November 2008 VA podiatry note, the Veteran had severe pes planus deformities, bilaterally, with severe hallux abducto valgus deformities bilaterally; right being worse than the left. 

In December 2008, the Veteran underwent an additional VA examination of the feet.  There was evidence of bilateral hallux valgus with pes planus.  There was 40 degrees of lateral angulation at the MP joint of the great toe, bilaterally.  There was 5 degrees of valgus alignment of the Achilles tendon bilaterally.  There was pain on manipulation of the left foot and no pain on manipulation of the right foot.  The Veteran had restricted and painful subtalar motion on the left; no other pain on motion was noted.  There was no tenderness to palpation, edema, or evidence of instability or abnormal weightbearing of either foot.  Impression was service connected pes planus and plantar fasciitis and bilateral hallux valgus with degenerative arthritis of the feet.  There was no objective evidence of plantar fasciitis at the time.  He further indicated that he is in a non-deployable status because of his medical profile.  

In his March 2010 statement, the Veteran reiterated his disagreement with the assigned evaluation for his pes planus.  He reported that his job as a painter required him to be on his feet for the entire workday and he indicated that he was in a lot of foot pain.  

According to a November 2010 memorandum, the Mississippi National Guard informed the Veteran that units were continued to be called upon to mobilize, and that the Veteran should get prepared.

According to a November 2010 report from the Office of the State Surgeon (Mississippi), it was noted that the Veteran's bilateral foot disability (flat feet, questionable tarsal tunnel syndrome, and degenerative joint disease) will not likely improve.  The Veteran may return to limited or light duty within 7 to 10 days, and may never return to fully duty.  The Veteran is unable to participate in regular physical training.  It was concluded that the Veteran's limitations are permanent.  

In his January 2011 statement, the Veteran indicated that his flat feet condition prevented him from being re-deployed and requested an increased evaluation for such disability.  

Increased Rating Claims

In this case, the Veteran seeks an initial evaluation in excess of 10 percent for his service-connected bilateral pes planus, and an initial increased (compensable) evaluation for his bilateral plantar fasciitis.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In addition, VA regulations require that unless the symptoms and/or degree of impairment due to a service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Bilateral Pes Planus

The Veteran's bilateral pes planus is evaluated as 10 percent disabling under Diagnostic Code 5276 for acquired flatfoot.  A 10 percent evaluation is warranted under such code for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. Id.  A 50 percent evaluation is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  

Having reviewed the entire record, the Board finds that the symptoms associated with the Veteran's bilateral pes planus more closely approximate the criteria for a higher evaluation of 50 percent under Diagnostic Code 5276.  As an initial matter, the criteria at Diagnostic Code 5276 are not stated in the conjunctive, therefore, it is not required that all of the manifestations that are listed be shown.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, a higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  See 38 C.F.R. § 4.7.

The Veteran's pain in both feet has been documented throughout the record, and his bilateral foot disability has been described by physicians as "significant" and "marked."  He has deformities of both feet with heel valgus with posterior tibial insufficiency; loss of longitudinal arch and severe bunion deformity with hallux angle at approximately 45 degrees and spread first IM angle.  Moreover, the Veteran reports tenderness on palpation of the entire plantar surfaces, and VA outpatient records show treatment for painful areas on the plantar surfaces of his feet, and for blisters.  The evidence further shows that the Veteran's Achilles tendons are tight, bilaterally.  As early as 2006, foot surgery was recommended and by 2008, the Veteran indicated that the orthotics were not providing enough relief and began to seriously consider foot surgery.  More recently, in 2010, the evidence shows that the Veteran's National Guard unit was preparing for redeployment, however, the Medical Board determined him to be non-deployable on account of his bilateral pes planus, in pertinent part.  The Medical Board indicated that the occupational and physical limitations presented by the Veteran's pes planus are considered permanent and as such, he may never return to full duty.  The Veteran further notes that his foot pain currently interferes with his job duties as a painter.  

In light of the above, and with resolution of any doubt in the Veteran's favor, the Board concludes that the Veteran's pes planus is pronounced in nature.  As such, a maximum 50 percent evaluation is assigned under Diagnostic Code 5276.  There are no other diagnostic Codes pertinent to the feet that provide for an evaluation higher than 50 percent.  The Board further notes that although the diagnostic code pertaining to pes planus does take into account functional impairment in terms of pain, it is not predicated on limitation of motion, and consideration of the provisions of 38 C.F.R. § 4.40 and § 4.45 is not appropriate here.

In summary, the Board concludes that throughout the appeal period the criteria for an initial 50 percent evaluation, but no higher, have been met for the Veteran's service-connected bilateral pes planus.  

Bilateral Plantar Fasciitis 

The Veteran is also service-connected for bilateral plantar fasciitis is rated by analogy to Morton's disease and is assigned a noncompensable evaluation under Diagnostic Code 5299-5279.  Under Diagnostic Code 5279, a 10 percent evaluation is warranted for anterior metatarsalgia also known as "Morton's disease."  38 C.F.R. § 4.71a, Diagnostic Code 5279.  There is no evaluation higher than 10 percent under such code.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two disabilities were the same, a separate evaluation was not warranted.  Here, as in Amberman, the symptomatology associated with the Veteran's bilateral pes planus and bilateral plantar fasciitis are overlapping, and as such, are evaluated under the same rating criteria.  Accordingly, there is no basis for a separate compensable evaluation for bilateral plantar fasciitis.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, entitlement to a separate compensable evaluation for bilateral plantar fasciitis must be denied.

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's bilateral pes planus and bilateral plantar fasciitis.  These disabilities are productive of pain and functional impairment, manifestations of which are contemplated in the applicable rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's bilateral foot disabilities and referral for consideration of extraschedular rating is not warranted.
Multiple Noncompensable Disabilities

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities.  The rating shall not be assigned in combination with any other rating.  38 C.F.R. § 3.324.

The Veteran is currently service-connected for two disabilities; one of which is assigned a compensable disability evaluation.  Therefore, the Veteran clearly does not have two or more separate service-connected disabilities, all of which are rated as noncompensable.  Moreover, a rating under 38 C.F.R. § 3.324 cannot be combined with any other rating. Therefore, a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities is precluded as a matter of law.  Because a compensable evaluation has been in effect since May 4, 2006, as a matter of law, an evaluation under this subsection is precluded.  In a case such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial evaluation of 50 percent, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing monetary benefits.

An initial compensable evaluation for bilateral plantar fasciitis is denied.  

A 10 percent evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is denied.



REMAND

The Veteran also seeks service connection for bilateral shoulder, elbow, and wrist disabilities.  He does not contend nor does the evidence show that onset of these disabilities was during active service.  Rather, he maintains that they pre-existed service and were aggravated therein.  

In July 2008, the Board remanded the service connection claims to obtain a VA medical opinion that addresses whether the Veteran's pre-service disabilities of the shoulders, elbows, and wrists were aggravated during service and if so, whether the increase in disability was due to the natural progress of the disease.

In response, a December 2008 examiner conducted a VA examination of the joints, and diagnosed the Veteran with tendonitis of both shoulders, lateral epicondylitis of both elbows, and minimal degenerative changes in the left wrist, in pertinent part.  X-rays showed degenerative changes in the left wrist.  No abnormalities in the right wrist were shown, however the Board notes that the Veteran is competent to report pain in the wrist, as such symptom is observable by a layperson.  

In any event, the Board finds that clarification is needed with respect to the December 2008 VA examiner's opinion.  In this regard, he opined that it is at least as likely as not that there was an increase in the symptoms of his shoulders, elbows, and wrists related to his physical requirements in the performance of his job duties while on active duty.  The examiner also opined that this was activity-related and reflects an increased symptomatology as opposed to a permanent aggravation or worsening of the preexisting conditions of the shoulders, elbows, and wrists.  Although the examiner determined that an increase in symptoms during service was shown, he did not address whether it was due to the natural progress of the disease, as previously requested.  As such, a remand for clarification is necessary.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, the claims folder should be transferred to the examiner who conducted the December 2008 C&P examination of the joints for an addendum.  The examiner is asked to review the complete record, to include the evidence added since the December 2008 VA examination, and then clarify whether it is at least as likely as not that the increase in symptomatology of the bilateral shoulders, elbows, and wrists during service (as noted in the December 2008 examination report) was due to the natural progress of the disease.  If the December 2008 C&P examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.  All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the service connection claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate period for response.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


